
	

114 S505 IS: To amend the Internal Revenue Code of 1986 to extend the Health Coverage Tax Credit.
U.S. Senate
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 505
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2015
			Mr. Portman (for himself and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the Health Coverage Tax Credit.
	
	
		1.Extension of Health Coverage Tax Credit
 (a)In generalSubparagraph (B) of section 35(b)(1) of the Internal Revenue Code of 1986 is amended by striking January 1, 2014 and inserting January 1, 2020. (b)Effective dateThe amendment made by this section shall apply to coverage months beginning after December 31, 2013.
			
